James R. Cooper, Judge, concurring. I agree with the result reached by the majority in this case, for the reason that I believe that the Board’s findings are supported by substantial evidence. The record indicates that appellant was highly allergic, much more so than the average person, and there is nothing in the record to indicate that his employment directly caused his condition. However, I disagree with the reasoning used by the majority. I do not believe that any of the cases cited stand for the proposition that, in order for the employee to “quit for good cause connected with the work”, the employer must be at “fault” or that the employer must have taken some action which actually caused problems for the employee. I am not ready to say that, where a physical ailment is directly caused by the work, even though the employee may have thought he could handle the job, and where the job was j ust as he expected it to be, the employee might not be able to “quit for good cause connected with the work”.